DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 June 2021 and 30 June 2021have been considered by the examiner.

Election/Restrictions
Claims 1-3, 10-12, 14, 15, and 18-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 March 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tobin on 10 September 2021.

The application has been amended as follows: 
In claim 15 the phrase “claim 13” has been deleted and the phrase --claim 1-- has been inserted in its place.

Allowable Subject Matter
Claims 1-3, 10-12, and 14-21 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity an inorganic fiber comprising the recited amounts of silica, alumina, a single alkali metal oxide in the range of 16.7-35 mole percent and at least one alkaline earth metal oxide. The inorganic fiber has a combined amount of silica, alumina, and alkali metal oxide of 80 mol % or less and meets the relationships where the molar ratio of alkali metal oxide to alumina is in the range of 1.25 to 2 and the amount of alumina and alkali metal oxide is at least 30 mol %. The inorganic fiber as recited in the instant claims results the inorganic fiber having a shrinkage after exposure to 1260°C for 24 hours of 5% or less..
The closest prior art is deemed to be WO 2015/011930 A1 by Iwata et al. Iwata et al. disclose a similar inorganic fiber composition but does not teach the composition with sufficient specificity to meet the compositional limitations of the instant claims. Specifically, Iwata et al. fails to disclose or teach that the molar ratio of  alkali metal oxide to alumina is 1.25-2 and that the alumina plus the alkali metal oxide is at least 30 mol%.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	




Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
10 September 2021